COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 HOMER A. STILLWELL, III; ELIZABETH                 §
 ROBERTSON,     MARGUERITE        H.
 BENSON, ADAM LEIGHTON, III, AND                    §
 BLACK MOUNTAIN OPERATING, LLC,
                                                    §               No. 08-21-00131-CV
                                Appellants,
                                                    §                  Appeal from the
 v.
                                                    §            143rd Judicial District Court
 JOHN F. STEVENSON, BORDEN W.
 STEVENSON, JOAN PIRIE LECLERC, §                                 of Reeves County, Texas
 JOHN T. PIRIE, SOPHIE H. PIRIE, BLAKE
 OIL AND GAS CORPORATION, MDJ §                                   (TC# 21-06-24028-CVR)
 MINERALS, L.L.P., WADE P. KOEHL,
 AND AOG PERMIAN PARTNERS, LTD.,       §

                                Appellees.          §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceeding consistent with this Court’s opinion. We further order that Appellants recover from

Appellees all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2022.


                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.